Supplement to CALVERT VARIABLE SERIES, INC. Calvert VP SRI Mid Cap Growth Portfolio Calvert VP SRI Balanced Portfolio Calvert VP SRI Equity Portfolio Calvert VP Income Portfolio Statement of Additional Information dated April 30, Date of Supplement: September 14, 2011 Under “Portfolio Manager Disclosure – Other Accounts Managed by Portfolio Managers of the Portfolios – Calvert VP SRI Balanced Portfolio – Fixed Income Investments” on page 28, delete the information for Gregory Habeeb and insert the following: Calvert: Michael Abramo Accounts Managed (not including Calvert VP SRI Balanced Portfolio) as of August 31, 2011 Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Other Accounts Managed 10 0 0 Total Assets in Other Accounts Managed $6,959,713,610 $0 $0 Number of Other Accounts in which Advisory Fee is Based on Account’s Performance 0 0 0 Total Assets in Other Accounts in which Advisory Fee is Based on Account’s Performance $0 $0 $0 Under “Portfolio Manager Disclosure – Other
